Case 1:20-cr-00330-RM Document 58 Filed 02/23/21 USDC Colorado Page 1 of 25




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

   Criminal Action No.:     20-cr-00330-RM

   UNITED STATES OF AMERICA,

   Plaintiff,

   v.

   PILGRIM’S PRIDE CORPORATION,

   Defendant.


                                    PLEA AGREEMENT


           The United States of America and Pilgrim’s Pride Corporation

   (“defendant”), a corporation organized and existing under the laws of Delaware,

   hereby enter into the following Plea Agreement pursuant to Rule 11(c)(1)(C) of

   the Federal Rules of Criminal Procedure (“Fed. R. Crim. P.”):

                                 RIGHTS OF DEFENDANT

            1.   The defendant understands its rights:

                 (a)      to be represented by an attorney;

                 (b)      to be charged by Indictment;

                 (c)      to plead not guilty to any criminal charge brought against it;

                 (d)      to have a trial by jury, at which it would be presumed not

           guilty of the charge and the United States would have to prove every



                                                                                Court Exhibit 1
Case 1:20-cr-00330-RM Document 58 Filed 02/23/21 USDC Colorado Page 2 of 25




        essential element of the charged offense beyond a reasonable doubt for it

        to be found guilty;

               (e)    to confront and cross-examine witnesses against it and to

        subpoena witnesses in its defense at trial;

               (f)    to appeal its conviction if it is found guilty; and

               (g)    to appeal the imposition of sentence against it.

        AGREEMENT TO PLEAD GUILTY AND WAIVE CERTAIN RIGHTS

        2.     The defendant knowingly and voluntarily waives:

               (a)    the rights set out in subparagraphs 1(b)-(e) above;

               (b)    the right to file any appeal or collateral attack that challenges

        its conviction, including but not limited to any appeal or collateral attack

        raising any argument that (1) the statute to which it is pleading guilty is

        unconstitutional or (2) the admitted conduct does not fall within the scope

        of such statute; and

               (c)    the right to file any appeal or collateral attack, including but

        not limited to an appeal under 18 U.S.C. § 3742, that challenges the

        sentence imposed by the Court if that sentence is consistent with or below

        the recommended sentence in Paragraph 9 of this Plea Agreement,

        regardless of how the sentence is determined by the Court. For purposes

        of the waiver of appeal or collateral attack of the sentence, the sentence

        imposed is deemed consistent with or below the recommended sentence

        in Paragraph 9 even if the sentence imposed includes a term of probation



                                            2
Case 1:20-cr-00330-RM Document 58 Filed 02/23/21 USDC Colorado Page 3 of 25




          if it is otherwise consistent with or below the recommended sentence in

          Paragraph 9, unless the term of probation exceeds the length authorized

          by 18 U.S.C. § 3561(c). This agreement does not affect the rights or

          obligations of the United States as set forth in 18 U.S.C. § 3742(b)–(c).

   Nothing in this paragraph, however, will act as a bar to the defendant perfecting

   any legal remedies it may otherwise have on appeal or collateral attack

   respecting claims of ineffective assistance of counsel or prosecutorial

   misconduct. Pursuant to Fed. R. Crim. P. 7(b), the defendant will waive

   indictment and plead guilty to a one-count Information to be filed in the United

   States District Court for the District of Colorado. The Information will charge the

   defendant with participating in a conspiracy to suppress and eliminate

   competition by rigging bids and fixing prices and other price-related terms for

   broiler chicken products sold in the United States, in violation of the Sherman

   Antitrust Act, 15 U.S.C. § 1.

          3.     The defendant will plead guilty to the criminal charge described in

   Paragraph 2 above pursuant to the terms of this Plea Agreement and will make a

   factual admission of guilt to the Court in accordance with Fed. R. Crim. P. 11, as

   set forth in Paragraph 4 below.

                     FACTUAL BASIS FOR OFFENSE CHARGED

          4.     Had this case gone to trial, the United States would have presented

   evidence sufficient to prove the following facts:




                                             3
Case 1:20-cr-00330-RM Document 58 Filed 02/23/21 USDC Colorado Page 4 of 25




               (a)      From at least as early as 2012 and continuing through at

        least early 2017 (the “Relevant Period”) Pilgrim’s Pride Corporation

        (“defendant”), a corporation organized in Delaware and headquartered in

        Greeley, Colorado, was engaged in the production and sale of broiler

        chicken products.

               (b)      At times during the Relevant Period, through at least one of

        its current and/or former employees, defendant participated in a

        conspiracy with at least one competitor engaged in the production and

        sale of broiler chicken products to suppress and eliminate competition by

        rigging bids and fixing prices and other price-related terms for certain

        broiler chicken products sold in the United States.

               (c)      Defendant’s participation in this conspiracy affected sales of

        broiler chicken products to KFC, including: (1) defendant’s contract for the

        supply to KFC of dark meat and wings in 2013; (2) defendant’s contract for

        the supply to KFC of dark meat in 2014; and (3) defendant’s contract for

        the supply to KFC of 8-piece chicken on the bone in 2015 through 2017.

        Defendant’s affected sales of broiler chicken products totaled at least

        $361 million.

               (d)      During the Relevant Period, broiler chicken products sold by

        defendant and one or more conspirators, as well as payments for broiler

        chicken products, traveled in interstate commerce. The business activities

        of defendant and its relevant competitors, in connection with the



                                            4
Case 1:20-cr-00330-RM Document 58 Filed 02/23/21 USDC Colorado Page 5 of 25




         production and sale of broiler chicken products affected by this conduct,

         were within the flow of, and substantially affected, interstate trade and

         commerce. Acts in furtherance of the conspiracy were carried out in this

         District.

                            ELEMENTS OF THE OFFENSE

         5.      The elements of the charged offense are that:

                 (a)   the conspiracy described in the Information existed at or

         about the time alleged;

                 (b)   the defendant knowingly became a member of the

         conspiracy; and

                 (c)   the conspiracy described in the Information either

         substantially affected interstate commerce in goods or services or

         occurred within the flow of interstate commerce in goods and services.

   United States v. Suntar Roofing, Inc., 897 F2d 469 (10th Cir. 1990); United
   States v. A. Lanoy Alston, D.M.D., P.C., 974 F.2d 1206 (9th Cir. 1992).

                          POSSIBLE MAXIMUM SENTENCE

         6.      The defendant understands that the statutory maximum penalty

   which may be imposed against it upon conviction for a violation of Section One of

   the Sherman Antitrust Act is a fine in an amount equal to the greatest of:

                 (a)   $100 million (15 U.S.C. § 1);

                 (b)   twice the gross pecuniary gain the conspirators derived from

         the crime (18 U.S.C. § 3571(c) and (d)); or




                                            5
Case 1:20-cr-00330-RM Document 58 Filed 02/23/21 USDC Colorado Page 6 of 25




                (c)     twice the gross pecuniary loss caused to the victims of the

         crime by the conspirators (18 U.S.C. § 3571(c) and (d)).

         7.     In addition, the defendant understands that:

                (a)     pursuant to § 8D1.2(a)(1) of the United States Sentencing

         Guidelines (“U.S.S.G.,” “Sentencing Guidelines,” or “Guidelines”) or 18

         U.S.C. § 3561(c)(1), the Court may impose a term of probation of at least

         one year, but not more than five years;

                (b)     pursuant to U.S.S.G. § 8B1.1 or 18 U.S.C. § 3563(b)(2) or

         3663(a)(3), the Court may order it to pay restitution to the victims of the

         offense; and

                (c)     pursuant to 18 U.S.C. § 3013(a)(2)(B), the Court is required

         to order the defendant to pay a $400 special assessment upon conviction

         for the charged crime.

                             SENTENCING GUIDELINES

         8.     The parties understand that the imposition of a sentence in this

   matter is governed by 18 U.S.C. § 3553. In determining the particular sentence

   to be imposed, the Court is required to consider seven factors. One of those

   factors is the sentencing range computed by the Court under advisory guidelines

   issued by the United States Sentencing Commission. The defendant

   understands that the Court will consider the Guidelines Manual in effect on the

   date of sentencing unless that Manual provides for greater punishment than the

   Manual in effect on the last date that the offense of conviction was committed, in



                                            6
Case 1:20-cr-00330-RM Document 58 Filed 02/23/21 USDC Colorado Page 7 of 25




   which case the Court must consider the Guidelines Manual in effect on the last

   date that the offense of conviction was committed. The parties agree there is no

   ex post facto issue under the November 1, 2018, Guidelines Manual. The

   defendant understands that the Court will make Guidelines determinations by

   applying a standard of preponderance of the evidence. The defendant

   understands that although the Court is not ultimately bound to impose a sentence

   within the applicable Guidelines range, its sentence must be reasonable based

   upon consideration of all relevant sentencing factors set forth in 18 U.S.C. §

   3553(a). Pursuant to U.S.S.G. § 1B1.8, the United States agrees that self-

   incriminating information that the defendant provides to the United States

   pursuant to this Plea Agreement will not be used to increase the volume of

   affected commerce attributable to the defendant or in determining the

   defendant’s applicable Guidelines range, except to the extent provided in

   U.S.S.G. § 1B1.8(b).

                             SENTENCING AGREEMENT

          9.     Pursuant to Fed. R. Crim. P. 11(c)(1)(C) and subject to the full,

   truthful, and continuing cooperation of the defendant and its related entities, as

   defined in Paragraph 13 of this Plea Agreement, the United States and the

   defendant agree that the appropriate disposition of this case is, and agree to

   recommend jointly that the Court impose, a sentence requiring the defendant to

   pay to the United States a criminal fine of $107,923,572, pursuant to 18 U.S.C. §

   3571(d), payable in full before the fifteenth (15th) day after the date of judgment



                                            7
Case 1:20-cr-00330-RM Document 58 Filed 02/23/21 USDC Colorado Page 8 of 25




   (“the recommended sentence”). The parties agree that there exists no

   aggravating or mitigating circumstance of a kind, or to a degree, not adequately

   taken into consideration by the U.S. Sentencing Commission in formulating the

   Sentencing Guidelines justifying a departure pursuant to U.S.S.G. § 5K2.0. The

   parties agree not to seek at the sentencing hearing any sentence outside of the

   Guidelines range nor any Guidelines adjustment for any reason that is not set

   forth in this Plea Agreement. The parties further agree that the recommended

   sentence set forth in this Plea Agreement is reasonable.

                (a)     The United States and the defendant agree to recommend

         that the Court, in determining the Guidelines Fine Range for a corporate

         defendant for a violation of 15 U.S.C. § 1, apply the Chapter 8- Sentencing

         of Organizations guidelines, and the applicable offense guideline, §2R1.1-

         Antitrust Offenses, as follows:

                   i.   Pursuant to U.S.S.G. §8C2.4(b) and §2R1.1(d)(1), the base

                        fine is $72,238,000, 20% of $361,190,000, the volume of

                        affected commerce;

                  ii.   The Defendant’s Culpability Score is 9 and is determined,

                        pursuant to U.S.S.G. §8C2.5, as follows:

                        1.    Base Culpability Score, U.S.S.G. §8C2.5:            5

                        2.    Involvement in or Tolerance of Criminal Activity,

                              U.S.S.G. §8C2.5(b)(1):                              +5

                        3.    Acceptance of Responsibility, U.S.S.G.



                                           8
Case 1:20-cr-00330-RM Document 58 Filed 02/23/21 USDC Colorado Page 9 of 25




                               §8C2.5(g)(3):                                        -1

                        4.     Based on a Culpability Score of 9, the minimum and

                               maximum multipliers are 1.80 to 3.60 (U.S.S.G.

                               §8C2.6).

                     iii. The Guidelines Fine Range is $130,028,400 to

                        $260,056,800.

               (b)      The defendant understands that the Court will order it to pay

        a $400 special assessment, pursuant to 18 U.S.C. § 3013(a)(2)(B), in

        addition to any fine imposed.

               (c)      In light of the availability of civil causes of action, which

        potentially provide for a recovery of a multiple of actual damages, the

        recommended sentence does not include a restitution order for the

        offense charged in the Information.

               (d)      Both parties will recommend that no term of probation be

        imposed, but the defendant understands that the Court’s denial of this

        request will not void this Plea Agreement unless the Court orders the

        installation of a court-imposed compliance monitor, in which case the Plea

        Agreement, except for subparagraph 12(b) below, will be rendered void

        and the defendant shall be free to withdraw its guilty plea as provided in

        subparagraph 12(b).

               (e)      The United States and the defendant jointly submit that this

        Plea Agreement, together with the record that will be created by the



                                             9
Case 1:20-cr-00330-RM Document 58 Filed 02/23/21 USDC Colorado Page 10 of 25




          United States and the defendant at the plea and sentencing hearings, and

          the further disclosure described in Paragraph 11, will provide sufficient

          information concerning the defendant, the crime charged in this case, and

          the defendant’s role in the crime to enable the meaningful exercise of

          sentencing authority by the Court under 18 U.S.C. § 3553. The United

          States and defendant agree to request jointly that the Court accept the

          defendant’s guilty plea and impose sentence on an expedited schedule as

          early as the date of arraignment, based upon the record provided by the

          defendant and the United States, under the provisions of Fed. R. Crim. P.

          32(c)(1)(A)(ii) and U.S.S.G. § 6A1.1. The Court’s denial of the request to

          impose sentence on an expedited schedule will not void this Plea

          Agreement.

                 (f)    The United States contends that had this case gone to trial,

          the United States would have presented evidence to prove that the gain

          derived from or the loss resulting from the charged offense is sufficient to

          justify a fine of $107,923,572, pursuant to 18 U.S.C. § 3571(d). For

          purposes of this plea and sentencing only, the defendant waives its rights

          to contest this calculation.

          10.    The United States and the defendant agree that the applicable

   Guidelines fine range exceeds the fine contained in the recommended sentence

   set out in Paragraph 9 above. Subject to the full, truthful, and continuing

   cooperation of the defendant and its related entities, as defined in Paragraph 13



                                            10
Case 1:20-cr-00330-RM Document 58 Filed 02/23/21 USDC Colorado Page 11 of 25




   of this Plea Agreement, and prior to sentencing in this case, the United States

   agrees that it will make a motion, pursuant to U.S.S.G. § 8C4.1, for a downward

   departure from the Guidelines fine range in this case and will request that the

   Court impose the fine contained in the recommended sentence set out in

   Paragraph 9 of this Plea Agreement.

          11.    Subject to the full, truthful, and continuing cooperation of the

   defendant and its related entities, as defined in Paragraph 13 of this Plea

   Agreement, and prior to sentencing in this case, the United States will fully

   advise the Court and the Probation Office of the fact, manner, and extent of the

   defendant’s and its related entities’ cooperation and its commitment to

   prospective cooperation with the United States’ investigation and prosecutions,

   all material facts relating to the defendant’s involvement in the charged offense,

   and all other relevant conduct.

          12.    The United States and the defendant understand that the Court

   retains complete discretion to accept or reject the recommended sentence

   provided for in Paragraph 9 of this Plea Agreement.

                 (a)    If the Court does not accept the recommended sentence as

          set forth in Paragraph 9 or if the Court orders the installation of a court-

          imposed compliance monitor, the United States and the defendant agree

          that this Plea Agreement, except for subparagraph 12(b) below, will be

          rendered void.




                                             11
Case 1:20-cr-00330-RM Document 58 Filed 02/23/21 USDC Colorado Page 12 of 25




                 (b)    If the Court does not accept the recommended sentence, as

          set forth in Paragraph 9 or if the Court orders the installation of a court-

          imposed compliance monitor, the defendant will be free to withdraw its

          guilty plea (Fed. R. Crim. P. 11(c)(5) and (d)(2)(A)). If the defendant

          withdraws its plea of guilty, this Plea Agreement, the guilty plea, and any

          statement made in the course of any proceedings under Fed. R. Crim. P.

          11 regarding the guilty plea or this Plea Agreement or made in the course

          of plea discussions with an attorney for the government will not be

          admissible against the defendant in any criminal or civil proceeding,

          except as otherwise provided in Fed. R. Evid. 410. In addition, the

          defendant agrees that, if it withdraws its guilty plea pursuant to this

          subparagraph of this Plea Agreement, the statute of limitations period for

          any offense referred to in Paragraph 15 of this Plea Agreement will be

          tolled for the period between the date of signature of this Plea Agreement

          and the date the defendant withdrew its guilty plea or for a period of sixty

          (60) days after the date of signature of this Plea Agreement, whichever

          period is greater.

                               DEFENDANT’S COOPERATION

          13.    The defendant and its related entities will cooperate fully and

   truthfully with the United States in the prosecution of this case, the current federal

   investigation of violations of federal antitrust and related criminal laws involving

   the sale of broiler chicken products in the United States, any federal investigation



                                             12
Case 1:20-cr-00330-RM Document 58 Filed 02/23/21 USDC Colorado Page 13 of 25




   resulting therefrom, and any litigation or other proceedings arising or resulting

   from any such investigation to which the United States is a party (collectively

   “Federal Proceeding”). Federal Proceeding includes, but is not limited to, an

   investigation, prosecution, litigation, or other proceeding regarding obstruction of,

   the making of a false statement or declaration in, the commission of perjury or

   subornation of perjury in, the commission of contempt in, or conspiracy to commit

   such offenses in, a Federal Proceeding, but does not include private civil actions

   in which the United States has or will intervene. The defendant’s related entities

   for purposes of this Plea Agreement are entities that the defendant directly or

   indirectly had a greater than 50% ownership interest in as of the date of signature

   of this Plea Agreement. The full, truthful, and continuing cooperation of the

   defendant and its related entities will include but not be limited to:

                 (a)    producing to the United States all documents, information,

          and other materials, wherever located, not protected under the attorney-

          client privilege or the work-product doctrine, in the possession, custody, or

          control of the defendant and its related entities that are requested by the

          United States in connection with any Federal Proceeding; and

                 (b)    using its best efforts to secure the full, truthful, and

          continuing cooperation of the current directors, officers, and employees of

          the defendant and its related entities, as may be requested by the United

          States, but excluding Roger Austin, Jimmie Lee Little, William Lovette,

          Jayson Penn, and the individuals listed in Attachment A filed under seal.



                                             13
Case 1:20-cr-00330-RM Document 58 Filed 02/23/21 USDC Colorado Page 14 of 25




          Such efforts will include, but not be limited to, making these persons

          available at the defendant’s expense for interviews and the provision of

          testimony in grand jury, trial, and other judicial proceedings in connection

          with any Federal Proceeding. Current directors, officers, and employees

          are defined for purposes of this Plea Agreement as individuals who are

          directors, officers, or employees of the defendant or any of its related

          entities as of the date of signature of this Plea Agreement.

          14.    The full, truthful, and continuing cooperation of the current

   directors, officers, and employees of the defendant and its related entities will be

   subject to the procedures and protections of this paragraph, and will include, but

   not be limited to:

                 (a)    producing all documents, including claimed personal

          documents, and other materials, wherever located, not protected under

          the attorney-client privilege or the work-product doctrine, that are

          requested by attorneys and agents of the United States in connection with

          any Federal Proceeding;

                 (b)    making himself or herself available for interviews not at the

          expense of the United States, upon the request of attorneys and agents of

          the United States in connection with any Federal Proceeding;

                 (c)    responding fully and truthfully to all inquiries of the United

          States in connection with any Federal Proceeding, without falsely

          implicating any person or intentionally withholding any information, subject



                                            14
Case 1:20-cr-00330-RM Document 58 Filed 02/23/21 USDC Colorado Page 15 of 25




         to the penalties of making a false statement or declaration (18 U.S.C. §§

         1001, 1623), obstruction of justice (18 U.S.C. §§ 1503 et seq.), or

         conspiracy to commit such offenses;

                (d)    otherwise voluntarily providing the United States with any

         material or information not requested in (a) - (c) of this paragraph and not

         protected under the attorney-client privilege or work-product doctrine that

         he or she may have that is related to any Federal Proceeding;

                (e)    when called upon to do so by the United States in

         connection with any Federal Proceeding, participating in affirmative

         investigative techniques, including but not limited to making telephone

         calls, recording conversations, and introducing law enforcement officials to

         other individuals, with all such activity being conducted only at the express

         direction and under the supervision of attorneys and agents of the United

         States;

                (f)    when called upon to do so by the United States in

         connection with any Federal Proceeding, testifying in grand jury, trial, and

         other judicial proceedings fully, truthfully, and under oath, subject to the

         penalties of perjury (18 U.S.C. § 1621), making a false statement or

         declaration in grand jury or court proceedings (18 U.S.C. § 1623),

         obstruction of justice (18 U.S.C. §§ 1503 et seq.), and contempt (18

         U.S.C. §§ 401-402);




                                           15
Case 1:20-cr-00330-RM Document 58 Filed 02/23/21 USDC Colorado Page 16 of 25




                 (g)    not committing, participating in, or attempting to commit or

          participate in any additional antitrust crime in violation of Title 15, United

          States Code, or any acts of perjury or subornation of perjury (18 U.S.C. §§

          1621-22), making a false statement or declaration (18 U.S.C. §§ 1001,

          1623), obstruction of justice (18 U.S.C. §§ 1503 et seq.), contempt (18

          U.S.C. §§ 401-402), or conspiracy to commit such offenses; and

                 (h)    agreeing that, if the agreement not to prosecute him or her in

          this Plea Agreement is rendered void under subparagraph 16(c), the

          statute of limitations period for any Relevant Offense, as defined in

          subparagraph 16(a), will be tolled as to him or her for the period between

          the date of signature of this Plea Agreement and six (6) months after the

          date that the United States gave notice of its intent to void its obligations

          to that person under this Plea Agreement.

   This Paragraph 14 does not apply to Roger Austin, Jimmie Lee Little, William

   Lovette, Jayson Penn, and the individuals listed in Attachment A filed under seal,

   regardless of their employment status, or to any former director, officer, or

   employee of the defendant or its related entities.

                            GOVERNMENT’S AGREEMENT

          15.    Subject to the full, truthful, and continuing cooperation of the

   defendant and its related entities, as defined in Paragraph 13 of this Plea

   Agreement, and upon the Court’s acceptance of the guilty plea called for by this

   Plea Agreement and the imposition of the recommended sentence, the United



                                             16
Case 1:20-cr-00330-RM Document 58 Filed 02/23/21 USDC Colorado Page 17 of 25




   States agrees that it will not bring further criminal charges against the defendant

   or any of its related entities for any act or offense committed before the date of

   signature of this Plea Agreement that was undertaken in furtherance of an

   antitrust conspiracy involving the sale of broiler chicken products in the United

   States. The nonprosecution terms of this paragraph do not apply to (a) any acts

   of subornation of perjury (18 U.S.C. § 1622), making a false statement (18

   U.S.C. § 1001), obstruction of justice (18 U.S.C. §§ 1503 et seq.), contempt (18

   U.S.C. §§ 401-402), or conspiracy to commit such offenses, the facts concerning

   which the United States is currently unaware; (b) civil matters of any kind; (c) any

   violation of the federal tax or securities laws or conspiracy to commit such

   offenses; or (d) any crime of violence.

          16.    The United States agrees to the following:

                 (a)    Upon the Court’s acceptance of the guilty plea called for by

          this Plea Agreement and the imposition of the recommended sentence

          and subject to the exceptions noted in subparagraph 16(c), the United

          States agrees that it will not bring criminal charges against any current

          director, officer, or employee of the defendant or its related entities for any

          act or offense committed before the date of signature of this Plea

          Agreement and while that person was acting as a director, officer, or

          employee of the defendant or its related entities that was undertaken in

          furtherance of an antitrust conspiracy involving the sale of broiler chicken

          products in the United States (“Relevant Offense”), except that the



                                             17
Case 1:20-cr-00330-RM Document 58 Filed 02/23/21 USDC Colorado Page 18 of 25




         protections granted in this paragraph do not apply to Roger Austin, Jimmie

         Lee Little, William Lovette, Jayson Penn, and the individuals listed in

         Attachment A filed under seal, regardless of their employment status, or to

         any former director, officer, or employee of the defendant or its related

         entities;

                 (b)   Should the United States determine that any current director,

         officer, or employee of the defendant or its related entities may have

         information relevant to any Federal Proceeding, the United States may

         request that person’s cooperation under the terms of this Plea Agreement

         by written request delivered to counsel for the individual (with a copy to the

         undersigned counsel for the defendant) or, if the individual is not known by

         the United States to be represented, to the undersigned counsel for the

         defendant;

                 (c)   If any person requested to provide cooperation under

         subparagraph 16(b) fails to comply fully with his or her obligations under

         Paragraph 14, then the terms of this Plea Agreement as they pertain to that

         person and the agreement not to prosecute that person granted in this Plea

         Agreement will be rendered void, and the United States may prosecute such

         person criminally for any federal crime of which the United States has

         knowledge, including, but not limited to any Relevant Offense;

                 (d)   Except as provided in subparagraph 16(e), information

         provided by a person described in subparagraph 16(b) to the United States



                                           18
Case 1:20-cr-00330-RM Document 58 Filed 02/23/21 USDC Colorado Page 19 of 25




         under the terms of this Plea Agreement pertaining to any Relevant Offense,

         or any information directly or indirectly derived from that information, may

         not be used against that person in a criminal case, except in a prosecution

         for perjury or subornation of perjury (18 U.S.C. §§ 1621-22), making a false

         statement or declaration (18 U.S.C. §§ 1001, 1623), obstruction of justice

         (18 U.S.C. §§ 1503 et seq.), contempt (18 U.S.C. §§ 401-402), or

         conspiracy to commit such offenses;

                 (e)   If any person who provides information to the United States

         under this Plea Agreement fails to comply fully with his or her obligations

         under    Paragraph    14 of this Plea Agreement,           the agreement in

         subparagraph 16(d) not to use that information or any information directly

         or indirectly derived from it against that person in a criminal case will be

         rendered void;

                 (f)   The nonprosecution terms of this paragraph do not apply to

         civil matters of any kind; any violation of the federal tax or securities laws or

         conspiracy to commit such offenses; any crime of violence; or perjury or

         subornation of perjury (18 U.S.C. §§ 1621-22), making a false statement or

         declaration (18 U.S.C. §§ 1001, 1623), obstruction of justice (18 U.S.C. §§

         1503 et seq.), contempt (18 U.S.C. §§ 401-402), or conspiracy to commit

         such offenses, the facts concerning which the United States is currently

         unaware; and




                                            19
Case 1:20-cr-00330-RM Document 58 Filed 02/23/21 USDC Colorado Page 20 of 25




                 (g)    Documents provided under subparagraphs 13(a) and 14(a)

          will be deemed responsive to outstanding grand jury subpoenas issued to

          the defendant or any of its related entities.

          17.    The defendant understands that it may be subject to suspension or

   debarment action by state or federal agencies other than the United States

   Department of Justice, Antitrust Division, based upon the conviction resulting

   from this Plea Agreement, and that this Plea Agreement in no way controls what

   action, if any, other agencies may take. However, the Antitrust Division agrees

   that, if requested, it will advise the appropriate officials of any governmental

   agency considering such action of the fact, manner, and extent of the

   cooperation of the defendant and its related entities as a matter for that agency

   to consider before determining what action, if any, to take. The defendant

   nevertheless affirms that it wants to plead guilty regardless of any suspension or

   debarment consequences of its plea.

                          REPRESENTATION BY COUNSEL

          18.    The defendant has been represented by counsel and is fully

   satisfied that its attorneys have provided competent legal representation. The

   defendant has thoroughly reviewed this Plea Agreement and acknowledges that

   counsel has advised it of the nature of the charge, any possible defenses to the

   charge, and the nature and range of possible sentences.




                                             20
Case 1:20-cr-00330-RM Document 58 Filed 02/23/21 USDC Colorado Page 21 of 25




                                    VOLUNTARY PLEA

          19.    The defendant’s decision to enter into this Plea Agreement and to

   tender a plea of guilty is freely and voluntarily made and is not the result of force,

   threats, assurances, promises, or representations other than the representations

   contained in this Plea Agreement and Attachment A. The United States has

   made no promises or representations to the defendant as to whether the Court

   will accept or reject the recommendations contained within this Plea Agreement.

                          VIOLATION OF PLEA AGREEMENT

          20.    The defendant agrees that, should the United States determine in

   good faith, during the period that any Federal Proceeding is pending, that the

   defendant or any of its related entities have failed to provide full, truthful, and

   continuing cooperation, as defined in Paragraph 13 of this Plea Agreement, or

   have otherwise violated any provision of this Plea Agreement, the United States

   will notify counsel for the defendant in writing by personal or overnight delivery,

   email, or facsimile transmission and may also notify counsel by telephone of its

   intention to void any of its obligations under this Plea Agreement (except its

   obligations under this paragraph), and the defendant and its related entities will

   be subject to prosecution for any federal crime of which the United States has

   knowledge including, but not limited to, the substantive offenses relating to the

   investigation resulting in this Plea Agreement. The defendant agrees that, in the

   event that the United States is released from its obligations under this Plea

   Agreement and brings criminal charges against the defendant or its related



                                             21
Case 1:20-cr-00330-RM Document 58 Filed 02/23/21 USDC Colorado Page 22 of 25




   entities for any offense referred to in Paragraph 15 of this Plea Agreement, the

   statute of limitations period for such offense will be tolled for the period between

   the date of signature of this Plea Agreement and six (6) months after the date the

   United States gave notice of its intent to void its obligations under this Plea

   Agreement.

          21.    The defendant understands and agrees that in any further

   prosecution of it or any of its related entities resulting from the release of the

   United States from its obligations under this Plea Agreement because of the

   defendant’s or any of its related entities’ violation of this Plea Agreement, any

   documents, statements, information, testimony, or evidence provided by it, its

   related entities, or its current directors, officers, or employees to attorneys or

   agents of the United States, federal grand juries, or courts, and any leads derived

   therefrom, may be used against it or its related entities. In addition, the

   defendant unconditionally waives its right to challenge the use of such evidence

   in any such further prosecution, notwithstanding the protections of Fed. R. Evid.

   410.

                     PUBLIC STATEMENTS BY THE DEFENDANT

          22.    The defendant expressly agrees that it will not, through current or

   future attorneys, directors, officers, employees, agents, or any other person

   authorized by the defendant to speak on its behalf, make any public statement, in

   litigation or otherwise, contradicting the acceptance of responsibility by the

   defendant set forth above or the facts contained in the Factual Basis section of



                                             22
Case 1:20-cr-00330-RM Document 58 Filed 02/23/21 USDC Colorado Page 23 of 25




   this Plea Agreement. Any such contradictory statement will, subject to cure

   rights of the defendant described below, constitute a violation of this Plea

   Agreement, and the defendant thereafter will be subject to prosecution as set

   forth in Paragraphs 20 – 21 of this Plea Agreement. The decision whether any

   public statement by any such person contradicting the facts contained in the

   Factual Basis section of this Plea Agreement was made on behalf of the

   defendant for the purpose of determining whether it has violated this Plea

   Agreement will be at the sole discretion of the United States. If the United States

   determines that a public statement by any such person contradicts the facts

   contained in the Factual Basis section of this Plea Agreement, the United States

   shall so notify the defendant, and the defendant may avoid a violation of this Plea

   Agreement by publicly repudiating such statement(s) within five (5) business

   days after notification. The defendant will be permitted to raise defenses and to

   assert affirmative claims in other proceedings relating to the matters set forth in

   the Factual Basis section of this Plea Agreement provided that such defenses

   and claims do not contradict, in whole or in part, the facts contained in the

   Factual Basis section of this Plea Agreement. This paragraph does not apply to

   any statement made by any current or future director, officer, employee, or agent

   of the defendant in the course of any criminal, regulatory, or civil case initiated

   against such individual, unless such individual is speaking on behalf of the

   defendant. This paragraph does not affect the obligation of any person, who is

   providing cooperation pursuant to Paragraph 14 of this Plea Agreement, to



                                             23
Case 1:20-cr-00330-RM Document 58 Filed 02/23/21 USDC Colorado Page 24 of 25




   respond fully and truthfully to all inquiries of the United States without falsely

   implicating any person or intentionally withholding information and to testify fully

   and truthfully as required by Paragraph 14 of this Plea Agreement.

                              ENTIRETY OF AGREEMENT

          23.    This Plea Agreement and Attachment A constitute the entire

   agreement between the United States and the defendant concerning the

   disposition of the criminal charge in this case. This Plea Agreement cannot be

   modified except in writing, signed by the United States and the defendant.

          24.    The undersigned is authorized to enter this Plea Agreement on

   behalf of the defendant as evidenced by the Resolution of the Board of Directors

   of the defendant attached to, and incorporated by reference in, this Plea

   Agreement.

          25.     The undersigned attorneys for the United States have been

   authorized by the Attorney General of the United States to enter this Plea

   Agreement on behalf of the United States.

          26.     A facsimile or PDF signature will be deemed an original signature

   for the purpose of executing this Plea Agreement. Multiple signature pages are

   authorized for the purpose of executing this Plea Agreement.




                                             24
Case 1:20-cr-00330-RM Document 58 Filed 02/23/21 USDC Colorado Page 25 of 25




    DATED:     February 16, 2021               Respectfully submitted,



                                         BY:
                                                                EL
                     dr'                       Justin P. Murphy
               f Executive Officer             Jonathan A. Clow
          Pilgrim's Pride Corporation          Jillian M. Rogowski
                                               Trial Attorneys
                                               U.S. Department of Justice
                                               Antitrust Division
                                               450 Fifth Street, N.W.
                                               Washington, D.C. 20530
                                               Tel: (202) 598-8670
                                               Justin.Murphy@usdoj.gov
    BY:
          Marc E. Kaso
          Kevin J. Arquit
          Daniel J. Fetterman
          Kenneth R. David

          Kasowitz Benson Torres LLP
          1633 Broadway
          New York, New York 10019
          Tel: (212) 506-1700
          mkasowitzkasowitz.com
          karquitkasowitz.com
          dfettermankasowitz.com
          kdavid@kasowitz.com

          Counsel for Pilgrim's Pride
          Corporation




                                        25
